J-S32039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LLELAND GRANT WADE                         :
                                               :
                       Appellant               :   No. 1660 MDA 2021

       Appeal from the Judgment of Sentence Entered November 3, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0003478-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LLELAND GRANT WADE                         :
                                               :
                       Appellant               :   No. 1661 MDA 2021

       Appeal from the Judgment of Sentence Entered November 3, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0003732-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                     FILED: DECEMBER 6, 2022

       Lleland Grant Wade appeals1 from the judgment of sentence on Docket

No. 3732-2018 entered in the Court of Common Pleas of York County,

____________________________________________


1 Wade has filed two separate notices of appeal with one docket number on
each notice. Thus, Wade has complied with the dictates of Commonwealth
v. Walker, 185 A.3d 969 (Pa. 2018), which held that “where a single order
resolves issues arising on more than one docket, separate notices of appeal
(Footnote Continued Next Page)
J-S32039-22



sentencing him to consecutive terms of 20 to 40 years’ incarceration for

murder in the third degree,2 3 to 6 years’ incarceration for theft by unlawful

taking,3 20 to 40 months’ incarceration for person not to possesses firearms,4

and 30 to 60 months’ incarceration for firearms not to be carried without a

license.5 After review, we affirm.

        In the late-night hours of April 15-16, 2018, Wade shot and killed Aaron

Wollman with a stolen 9mm Springfield handgun because he believed Wollman

had sexually assaulted several of his female acquaintances. See generally

Affidavit of Probable Cause, 6/19/18. On June 3, 2021, Wade entered an open

guilty plea to the aforementioned charges6 and the court ordered a pre-

sentence investigation (PSI) report. N.T. Guilty Plea Hearing, 6/3/21, at 3-5,

7. Sentencing occurred on November 3, 2021.



____________________________________________


must be filed for each of those cases.” See also Pa.R.A.P. 341(a). We have
consolidated the appeals sua sponte for ease of disposition. See Pa.R.A.P.
513 (consolidation of appeals). Although Wade does not discuss in his brief
any issues regarding Docket No. 3478-2020, the charges are discussed here
insofar as they are relevant to the appeal at Docket No. 3732-2018.

2   18 Pa.C.S. §2502(c).

3   18 Pa.C.S. §3921(a).

4   18 Pa.C.S. §6105(a)(1).

5   18 Pa C.S. §6106(a)(1).

6 At Docket No. 3732-2018, Wade had originally been charged with murder of
the first degree and criminal conspiracy to commit murder of the first degree.


                                           -2-
J-S32039-22



       At the sentencing hearing, Timothy Barker, Esquire, the assistant

district attorney, stated that although the PSI indicated that Wade had a prior

record score of one, Wade had been recently charged in Ohio for intent to

distribute and driving under the influence (DUI), and in Mississippi for carrying

a concealed weapon as a felon. N.T. Sentencing, 11/3/21, at 20, 27. Ronald

Jackson, Esquire, Wade’s assistant public defender, stated that the PSI

highlighted that Wade has a good work history, having been employed as a

turbine mechanic from 2003 to 2018, and has a steady income. Id. at 14.

       Regarding the Buss Perry Aggression Questionnaire, 7 Attorney Barker

stated,

       When we look at the Buss Perry Aggression Questionnaire, we
       have elevations in regard[] to the anger scale. We have, with the
       physical aggression scale, [Wade] endorsed extremely
       characteristic, the normal male average, 24.3; [Wade] was a 35.
       We have the hostility scale, [Wade] was somewhat characteristic.
       The verbal aggression scale, [Wade] was extremely characteristic.

Id. at 19.




____________________________________________


7 The Buss Perry Aggression Questionnaire measures physical aggression,
verbal aggression, anger, and hostility. The scale employs statements, such
as, “There are people who pushed me so far that we came to blows,” that the
respondent then, using the following five-point scale, indicates how
uncharacteristic or characteristic the statement is in describing them:
extremely      uncharacteristic,    somewhat     uncharacteristic,    neither
uncharacteristic nor characteristic, somewhat characteristic, and extremely
characteristic. See Buss Perry Aggression Questionnaire: https://psychology-
tools.com/test/buss-perry-aggression-questionnaire     (last    visited    on
10/31/22).


                                           -3-
J-S32039-22



       Attorney Jackson discussed the mental health evaluation and the drug

and alcohol evolution. The mental health evaluation indicated that Wade has

post-trauma stress disorder (PTSD), bipolar disorder, substance abuse

disorder, and incarceration disorder.          Id. at 13.   Wade’s PTSD apparently

stems from sexual abuse at a young age. Id. The alcohol and drug evaluation

indicated that Wade has used crystal meth since he was 14 and has also used

marijuana and alcohol. Id. at 12.

       In sentencing Wade, the trial court stated that, in addition to considering

the Sentencing Guidelines, it relied upon the PSI, the Buss Perry Aggression

Questionnaire, the mental health evaluation, and the drug and alcohol

evaluation. Id. at 25. In determining Wade’s rehabilitative potential, the trial

court also considered Wade’s conduct while incarcerated pursuant to Docket

No. 2723-2018, which gave rise to charges on Docket No. 3478-2020. Id. at

26.   Specifically, while in York County Prison, Wade orchestrated a plan

wherein a female, whom he had dated, would give suboxone to a prison guard

to bring into the prison for distribution. Id. at 24. Due to this conduct, Wade

was charged with delivery of suboxone, criminal conspiracy to deliver

suboxone, and possession of contraband.8              Additionally, Wade has been

written up a total of 13 times since his pre-trial incarceration began. Attorney

Barker indicated that the 13th write up took place on October 27, 2021, just a


____________________________________________


8On November 3, 2021, Wade pled guilty to possession with intent to deliver,
and criminal conspiracy with intent to deliver on Docket No. 3478-2020.


                                           -4-
J-S32039-22



week before sentencing, when Wade was written up for possession of a

sharpened instrument, possession of an unauthorized tool, and any act that

could endanger. Id. at 19.

      Taking this conduct into consideration, the court stated:

      [Wade] has had an opportunity to reflect while [he was] in York
      County Prison upon his drug use, yet, despite that, continues to
      take steps to use drugs.

                                      ***

      [You are] not getting any better. [You are] not making any effort
      to get any better. [You are] not doing anything to adjust your
      behavior while at the York County Prison, and this is a deaf ear
      court when it comes to making statements that are absolutely
      unsupported by the facts that are provided to the court. []

Id. at 26.

      Attorney Barker also discussed Wade’s statements to the police for the

instant case:

      During the course of the statements that [Wade] had made, his
      initial statement he admitted, but then he came in and gave a
      second statement, where he said it was K.G. who executed
      [Victim]. [Wade] said he knew he was going to do something but
      denied pulling the trigger and put it square[ly] on K.G.[, who then]
      sat in jail on a murder charge for a crime he [did not] commit.

Id. at 21-22.

      During sentencing, Wade addressed the court:

      Your Honor, I want to apologize to the Court [] for all the
      unnecessary work I created and the taxpayer dollars that had to
      be spent due to my negligence and disregard for the law.

      I know what I did was wrong. It was wrong in the eyes of God
      and man. I know that I must serve the punishment for the crime
      I committed, and [I am] okay with that because I deserve it. I
      took a young man’s life away from him and he [did not] deserve

                                     -5-
J-S32039-22


      it. No matter what he did wrong, judgment [was not] mine to
      give.

                                     ***

      [I am] not a violent person. [] [I have] always been a productive,
      hard-working American citizen. [] I just got sidetracked
      somewhere along the way, trying to indulge in the wrong things.
      [] [I have] been addicted to drugs and alcohol since I was 13, and
      the past three years of my life I lived in sobriety and have been
      able to reflect back on life and see just how much of it [I have]
      missed due to addiction.

                                     ***

      To [the victim’s family], I want to say [I am] sorry. [I am] truly
      sorry from the deepest part of my heart.

Id. at 16-17.

      The Victim’s father read the following statement, on behalf of the

Victim’s brother, to the court:

      [It is] because of our faith in God that we have found peace in our
      hearts to forgive you, Wade, for what you have done. We also
      know that God has put our judges and policemen there to punish
      the evildoers, and we firmly believe in that, but it is our prayer
      and hope that you find Christ wherever you may be in th[is] dark
      hour, and that you will be saved, because Jesus died for you on
      the cross like [H]e did for all of us. And we cannot afford to harbor
      bitterness in our hearts, even though [it is] very hard. [It is] only
      by God’s grace that we have overcome.

Id. at 11-12.

      Regarding the third-degree murder charge, the trial court stated:

      I do agree that your behavior is such that I should be aggravating
      the variety of these sentences that have been recommended, and
      I take into consideration that you have a prior record score of one.
      But the seriousness of the homicide, murder in the third degree,
      is such that the offense gravity score is one step away from being
      the worst you can get. [It is] a 14[-]offense gravity score.

Id. at 26. Regarding the unlawful taking charge, the trial court stated:


                                      -6-
J-S32039-22


       [W]e take into consideration the collective behavior that you
       involve yourself deliberately to take all of these steps to achieve
       that goal. You steal a gun and say, well, I was under the influence.
       [That is] a lot of planning for somebody that drunk that they can
       shoot someone accurately repeatedly. I [do not believe [you
       were] as impaired as you say were. I [do not] believe for one
       second [you are] trying to address the problem either.

Id. at 27. Regarding the firearms charges, the trial court considered that

although Wade had not been convicted on gun charges, it was “not [Wade’s]

first rodeo with a firearm.” Id.

       Wade filed a motion for reconsideration on November 15, 2021, which

was denied on November 16, 2021. Wade filed a timely notice of appeal on

December 16, 2021.          Both Wade and the trial court have complied with

Pa.R.A.P. 1925. Wade raises the following issue for our review:

       Did the trial court abuse its discretion in running [Wade’s]
       sentences on [Docket No. 3732-2018] consecutively where the
       actions underlying the charges form a single course of conduct
       and running the punishments consecutively is duplicate?

Appellant Brief, at 4.9


____________________________________________


9 The Commonwealth claims that this issue has been waived because Wade’s
Rule 1925(b) statement cites the Docket No. 3478-2020. However, “the
correct docket number[], [Docket No. 3732-2018,] was put on the caption of
the Concise Statement and the lower court clearly understood [Wade’s]
intention regarding the issue presented” because the lower court discussed
Docket No. 3732-2018 in its opinion.           Appellant’s Reply Brief, at 1.
Additionally, “the counts that were challenged in the Concise Statement were
only relevant to the correct docket number.” Id. at 2. Because this error
does not affect the substantial rights of the parties, we decline to find waiver.
See Pa.R.C.P. 126 (“The court at every stage of any such action or proceeding
may disregard any error or defect of procedure which does not affect the
substantial rights of the parties.”).


                                           -7-
J-S32039-22



      When an appellant challenges the discretionary aspects of his sentence

there is no automatic right to appeal:

      Before we reach the merits of this [issue], we must engage in a
      four-part analysis to determine: (1) whether the appeal is timely;
      (2) whether [a]ppellant preserved his issue; (3) whether
      [a]ppellant’s brief includes a concise statement of the reasons
      relied upon for allowance of appeal with respect to the
      discretionary aspects of sentence; and (4) whether the concise
      statement raises a substantial question that the sentence is
      inappropriate under the sentencing code. []

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa. Super. 2006); see

42 Pa.C.S. § 9781(b) (“Allowance of appeal may be granted at the discretion

of the appellate court where is appears that there a substantial question that

the sentence imposed is not appropriate under this chapter.”).

      Presently, Wade filed a timely notice of appeal and preserved his issues

in a post-sentence motion for reconsideration. Further, Wade’s brief includes

a concise statement of reasons relied upon for allowance of appeal with

respect to the discretionary aspects of his sentence pursuant to Pa.R.A.P.

2119(f). Thus, we must determine if Wade posed a substantial question.

      There is substantial question when “the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process.” Commonwealth

v. Austin, 66 A.3d 789, 808 (Pa. Super. 2013).

      To make it clear, a defendant may raise a substantial question
      where he receives consecutive sentences within the guideline
      ranges if the case involves circumstances where the application of
      the guidelines would be clearly unreasonable, resulting in an

                                    -8-
J-S32039-22


      excessive sentence; however, a bald claim of excessiveness due
      to the consecutive nature of a sentence will not raise a substantial
      question.

                                      ***

      We look to whether the appellant has forwarded a plausible
      argument that the sentence, when it is within the guideline’s
      ranges, is clearly unreasonable.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013).

      Additionally, in Pennsylvania, “the imposition of consecutive, rather than

concurrent sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”

Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012)

(emphasis added). Indeed, the question is whether “the decision to sentence

consecutively raises the aggregate sentence to, what appears upon its face to

be, an excessive level in light of the criminal conduct at issue in the case.”

Commonwealth v. Austin, supra at 808 (quoting Commonwealth v.

Prisk, 13 A.3d 526, 533 (Pa. Super. 2011).

      In his Rule 2119(f) statement, Wade argues that the trial court’s

imposition of consecutive sentences, based upon Wade’s high aggression

score, the victim impact report, multiple write-up incidents while incarcerated,

and continued attempts to use and obtain drugs while in prison, is unduly

harsh given the severity of the crime and, thus, raises a substantial question.

Appellant’s Brief, at 11. This argument is unavailing.




                                     -9-
J-S32039-22



       In Commonwealth v. Sarvey, 199 A.3d 436 (Pa. Super. 2018), this

Court held that appellant’s sentence of 10½-24 years’ incarceration for

appellant’s “attempt to pass one and one-half pills to another inmate” was

unduly harsh and posed a substantial question,10 id. at 456, where if the

sentences were to run concurrently, the sentence would have been between

two to five years’ incarceration. Id. at 456, n.12. This Court reasoned that

although the offenses (PWID, possession by an inmate, and controlled

substance to prison) did not merge, there was a “substantial overlap” between

them, and the crimes did not involve violence against a person.

       Instantly, Wade’s sentences were also ordered to run consecutively.

Thus, his aggregate sentence for Docket No. 3732-2018 is twenty-seven and

one-sixth (27.166) years to fifty-four and one-third (54.333) years’

incarceration.11 This sentence is not unduly harsh given the gravity of the

crimes. Unlike in Sarvey, where the crimes did not involve violence against

a person, here, Wade stole a firearm from an acquaintance, possessed that

firearm without a license, when he was not permitted to buy or use a firearm,

and then used the firearm to murder someone. These crimes involve firearms,

rather than pills, and involve violence against persons as well as the


____________________________________________


10This determination was made in the context of a claim of ineffectiveness of
counsel and counsel’s failure to appeal the discretionary aspect of appellant’s
sentence. Sarvey, supra at 456.

11If the charges were to run concurrently, Wade’s sentence would be 20-40
years’ incarceration.

                                          - 10 -
J-S32039-22



community. Moreover, Wade does not include in his Rule 2119(f) statement

what factors the trial court failed to consider.

      In light of the foregoing, we find no substantial question. Lamanda,

supra. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2022




                                      - 11 -